ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
FRASSON LODOVICO S.r.1.                       )      ASBCA No. 58645
                                              )
Under Contract No. W912PF-10-C-0028           )

APPEARANCE FOR THE APPELLANT:                        l\1r.MauroFrasson
                                                       Owner

APPEARANCES FOR THE GOVERN11ENT:                     Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Nancy J. Lewis, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       Appellant having advised the Board that "[t]he dispute which is the subject of the
appeal has been settled," and that the settlement amount has already been paid, this
appeal is hereby dismissed with prejudice.

       Dated: 21 January 2015




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58645, Appeal of FRASSON
LODOVICO S.r.1., rendered in conformance with the Board's Charter.

      Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals